Order affirmed, without costs of this appeal to any party, on the authority of Matter of Scahill v. Drzewucki (269 N. Y. 343); Wood v. City of New York (274 id. 155, 159); Palmer v. Board of Education (276 id. 222); Matter of Gainey v. Village of Depew (257 App.. Div. 918); Matter of Newell v. City of Buffalo (261 N. Y. 369, 375.) All concur., (The order denies petitioner’s application for a mandamus order to reinstate petitioner’s salary at $165 per month, to which he claims to be entitled as an honorably discharged World war veteran and exempt volunteer fireman.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.